DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 6/16/2021, is acknowledged.  Claims 15-16, 18-24, and 32 are amended; claims 1-14, 17, 25-31, and 33 are canceled.  Claims 15-16, 18-24, and 32 are currently pending.
Applicant argues that in view of the amendments to the claims, that at least pending independent claims 15, 21, 22, and 24 should be given an effective priority date of the priority documents, PCT/JP2018-008262, JP2017-088085, and JP2018-028284.  These arguments are found persuasive.
Additionally, the rejection of claims 15-26 and 32-33 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-16, 18-23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe et al. (US 2015/0135897)(cited on IDS, previously cited) in view of Martin et al. (US 2019/0032175)(previously cited).
With respect to Claims 15 and 18-22, Sutcliffe teaches a method of manufacturing an aluminum alloy product via additive manufacturing, the method comprising repeated steps of selective laser melting or selective laser sintering of an aluminum alloy powder to additively form a product with a desired form. (para. 16-28, 55-62).  Thus, Sutcliffe teaches a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.
Sutcliffe teaches that the method comprises an aluminum alloy powder which may comprise an aluminum –silicon alloy, including several commercial aluminum alloy examples (para. 23-28, 89-90); however, the reference is silent as to the complete compositional ranges of such alloys and therefore does not explicitly teach the aluminum alloy compositions as instantly claimed.
Martin teaches the aluminum alloy for additive manufacturing with reduced cracking, the alloy comprising at least 80 wt% Al, 0.01-20 wt% of at least one strengthening element including Fe, Si, Cu, Mn, Mg, Cr, and V, and 0.01-10 wt% of at least one grain refining element including Ti and Zr. (para. 34-40, 103-113, 130-137).  Thus, Martin teaches an aluminum alloy powder with compositional ranges overlapping the instantly claimed ranges.
It would have been obvious to one of ordinary skill in the art to use a known aluminum powder for additive manufacturing, as taught by Martin, in the additive manufacturing method of Sutcliffe, in order to obtain an additively manufactured product having reduced cracking with a predictable result of success.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed 
With respect to Claims 16, 23, and 32, Sutcliffe teaches wherein the additive manufacturing is performed with a substrate plate controlled to 180 C and the metal powder is placed on the substrate plate. (para. 62).

Claims 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0032175)(previously cited).
With respect to Claims 15 and 17-22, Martin teaches a method of manufacturing an aluminum alloy part via additive manufacturing, for example, selective laser melting comprising selectively fusing metallic powder together to form a solid 3D part. (para. 34-40, 130-137, 152-153).  Thus, Martin teaches a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.
Martin teaches the aluminum alloy may comprise a ranges of compositions including commercially available aluminum alloys and teaches, in particular, an alloy comprising at least 80 wt% Al, 0.01-20 wt% of at least one strengthening element including Fe, Si, Cu, Mn, Mg, Cr, and V, and 0.01-10 wt% of at least one grain refining element including Ti and Zr. (para. 34-40, 103-113, 130-137).
Thus, Martin teaches a method comprising an aluminum alloy with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claims 16, 23-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0032175), as applied to Claims 15, 21, and 22, as appropriate, in view of Renz et al. (US 2007/0037509)(previously cited).
With respect to claims 16, 23-24, and 32, Martin teaches a method of additively manufacturing an aluminum alloy product comprising selectively fusing metal powder with a composition overlapping the instantly claimed ranges (see rejections of Claims 15, 21 and 22 above); however, the reference does not teach where the additive manufacturing is performed on a substrate plate controlled to 150-250 C (Claim 16), 150-300 C (Claims 23, 32), or 250-450 C (Claim 24).  The claim term “measurement temperature” is interpreted as the temperature of the substrate plate.
Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein the build platform (i.e. substrate plate) is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31).
It would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Martin, to place the aluminum alloy powder on a substrate plate controlled to a measurement temperature of 250-500 C, as taught by Renz, in order to prevent internal stresses developing while additively forming the part.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges. MPEP § 2144.05.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlen et al. (US 2017/0016094).
With respect to Claims 15 and 18, the limitation “Fe as an inevitable impurity of 0.3 weight% or less” is interpreted, based on the open-ended range and the fact the element is an impurity in contrast to a desired addition, to comprise an optional element (i.e. where Fe is 0 to 0.3 wt%).


Claim 15
Claim 18
Karlen
Fe
≤ 0.3
≤ 0.3
0-0.5
Si
1-20
4-15
3.0-4.5
Mn and/or Cr
Total of 0.5-10
Total of 0.5-2.5
Mn: 0.5-1.0
Al
Balance
Balance
Balance
Mg
Optionally, 0.2-7.0
0.2-1.0
0.7-1.5


Thus, Karlen teaches a method of manufacturing an aluminum alloy additive manufacturing product with compositional ranges which overlap or fall within each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karlen et al. (US 2017/0016094), as applied to Claims 15 above, in view of Renz et al. (US 2007/0037509)(previously cited).
With respect to claim 16, Karlen teaches a method of additively manufacturing an aluminum alloy product comprising selectively fusing aluminum alloy powder with a composition overlapping the instantly claimed ranges (see rejections of Claim 15 above); however, the reference does not teach where the additive manufacturing is performed on a substrate plate controlled to 150-250 C. The claim term “measurement temperature” is interpreted as the temperature of the substrate plate.

It would have been obvious to one of ordinary skill in the art to modify the method of additive manufacturing of Karlen, to place the aluminum alloy powder on a lower plate controlled to a measurement temperature of 250-500 C, as taught by Renz, in order to prevent internal stresses developing while additively forming the part.  In addition, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges. MPEP § 2144.05.

Claims 15-16, 18, 20-24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al. (US 2007/0037509)(previously cited) in view of Suzuki et al. (US 2013/0307383)(cited on IDS).
With respect to Claims 15, 17-18, 20-22, and 24, Renz teaches a method of additive manufacturing a part from an aluminum powder material, for example by selective laser melting, wherein metal powder is deposited on a build platform (i.e. substrate plate) which is heated to a temperature in excess of 250 C and up to 500 C, in order to prevent internal stresses developing while additively forming the part. (para. 4, 7, 11, 31-32).  Thus, Renz teaches a method of making an aluminum alloy additive manufacturing product, the method comprising a step of performing additive manufacturing including depositing a metal powder, the metal powder being made of an aluminum alloy.
Suzuki teaches an aluminum alloy with improved electrical resistance, toughness, and corrosion resistance (para. 1), the aluminum alloy comprising a composition, in weight%, as follows (para. 31-37):

Claim 15
Claim 18
Claim 21
Claim 22
Claim 24
Suzuki
Fe
≤ 0.3
≤ 0.3
0.3-2.0
1-10
2-10**
0.2-2.2
Si
1-20
4-15
4-30
4-30
4-30
11-13
Mn and/or Cr
Total of 0.5-10
Total of 0.5-2.5
Total of 1.5-10.0
≤ 1.5
2-10**
Mn: 0.2-2.2
Cr: 0.5-1.3
Total: 0.7-3.5
Al
Balance
Balance
Balance
Balance
Balance
balance
Mg
0.2-7.0*
0.2-1.0
0.5-5.0*
0.5-5.0*
0.5-5.0*
0.7-1.5
Ti
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.2-3.0*
0.1-0.5

* Optional element
** total of Fe+Mn+Cr

Thus, Suzuki teaches an aluminum alloy with compositional ranges which overlap or fall within each of the instantly claimed ranges.  Additionally, Suzuki teaches specific examples 1-6 (Table 1) with compositions falling within each of the claimed ranges of Claims 21 and 24.
It would have been obvious to one of ordinary skill in the art to use a known aluminum alloy composition, as taught by Suzuki, in the additive manufacturing method of Renz, in order to obtain an additively manufactured product with improved electrical resistance, toughness, and corrosion resistance.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 16, 23, and 32, Renz teaches wherein the additive manufacturing is performed with a substrate plate controlled to 250-500 C. (para. 62). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed 6/16/2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claims 15, 21, 22 and 24 that the broad disclosures of prior art Sutcliffe, Martin, and Renz do not the specific ranges recited in the instant claims.  Applicant argues that “the present application discloses an alloy having a highly tensile strength” and “is 
The instant claims do not require a tensile strength or any crack-resistant properties and the claims do not exclude additional elements, such as grain-refining nanoparticles.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile strength, crack-resistant properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues separately with respect to independent claims 15, 21, 22, and 24, that the claimed ranges exhibit surprisingly substantially superior properties. (Remarks, p. 14-16).  In summary, Applicant argues that the claimed ranges are critical for achieving properties such as elongation, tensile strength, distortion, and a small compound size.  These arguments have been fully considered but are not found persuasive.
Applicant fails to demonstrate clear criticality of the claimed compositional ranges.  The varied compositions of Claims 15, 21, 22, and 24 and thus, the relevant evidentiary examples, contain at times, mutually exclusive compositions and the measure(s) by which such compositions are argued to be critical (properties including strength, elongation, and distortion) are not consistent across the claimed compositions.  Applicant claims, for example, the composition of claim 15 is critical for achieving one property as compared to comparative examples with compositions which satisfy later claims 21 or 22, yet such later compositions are argued to be critical to achieving another property as compared to comparative examples which may satisfy earlier claims.  
In short, due to the plurality of claimed compositions comprising at times overlapping and at times mutually exclusive content ranges, each argued to be critical for different features, no clear 
Finally, as necessitated by Applicant’s amendments and/or Applicant’s IDS, filed 7/19/2021, and for the purposes of compact prosecution, new grounds of rejection are made over Karlen and Renz in view of Suzuki as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735